UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                                  NO. 17-4361

                               JAMES A. GODSEY, JR., ET AL., PETITIONERS,

                                                        V.

                                        ROBERT L. WILKIE,
                           SECRETARY OF VETERANS AFFAIRS, RESPONDENT.

                          Before PIETSCH, BARTLEY, and ALLEN, Judges.

                                                  O R D E R1

        Before February 19, 2019, a claimant dissatisfied with a VA benefits decision could appeal
that decision to the Board of Veterans' Appeals (Board) by filing a Notice of Disagreement (NOD)
and, ultimately, a Substantive Appeal. 2 38 U.S.C. § 7105(a) (2018); see Murphy v. Shinseki,
26 Vet. App. 510, 514 (2014). Once a claimant filed a Substantive Appeal, VA would certify the
case and transfer the appellate record to the Board. See 38 C.F.R. § 19.35 (2018). In 2017, when
the instant petition was filed, it took VA, on average, 773 days to certify a case to the Board after
receiving a Substantive Appeal and an additional 321 days after that to transfer the appellate
record. BOARD CHAIRMAN'S FISCAL YEAR 2017 ANNUAL REPORT (2017 BOARD ANNUAL REPORT)
at 25, available at https://www.bva.va.gov/docs/Chairmans_Annual_Rpts/BVA2018AR.pdf.

        The petitioners argue that taking nearly three years to complete these tasks is unreasonable
and deprives them of their constitutional right to due process. They request, on behalf of
themselves and a class of similarly situated claimants, that the Court compel the Secretary to
expedite the appeals certification and transfer process. Petition (Pet.) at 1-2. The Court agrees
that judicial intervention is necessary and, for the reasons that follow, will modify and certify the
class proposed by the petitioners and grant the petition for extraordinary relief in the nature of a
writ of mandamus.




        1
          The Court held oral argument in this case at Liberty University School of Law in Lynchburg, Virginia, on
February 21, 2019. The Court extends its appreciation to the law school for its hospitality.
          2
            The Veterans Appeals Improvement and Modernization Act of 2017 (VAIMA) overhauled the process for
appealing VA benefits decisions, including by creating different types of agency review and allowing claimants to
select among those options. See Pub. L. No. 115-55, 131 Stat. 1105, § 2 (Aug. 23, 2017). Although VAIMA was
enacted on August 23, 2017, the Secretary's regulations implementing VAIMA did not become effective until
February 19, 2019. See VA Claims and Appeals Modernization, 84 Fed. Reg. 138 (final rule) (Jan. 18, 2019); VA
Claims and Appeals Modernization, 84 Fed. Reg. 2,449 (notification of effective date) (Feb. 7, 2019). One of those
regulations, 38 C.F.R. § 3.2400, specifies that VAIMA does not apply to claims decided before February 19, 2019,
unless the claimant elects to have the decision reviewed under the modernized system. 38 C.F.R. § 3.2400(b) (2018).
Claims decided before that effective date are called "legacy claims" and appeals under the pre-VAIMA system are
called "legacy appeals." Id.
                                  I. PRELIMINARY MATTER

        As an initial matter, the Court wants to be clear that, by deciding class certification and the
merits of the underlying petition in a single order, it is not adopting a general policy or framework
for deciding such matters concurrently in future cases. However, given the unique circumstances
surrounding this case, particularly the nature of the alleged injury and the need for rapid remedial
action, the Court has concluded that resolving both matters in a single order is appropriate here.
See Quinault Allottee Ass'n & Individual Allottees v. United States, 453 F.2d 1272, 1276 (Fed. Cl.
1972) (deciding requests for class certification on a case-by-case basis, "gaining and evaluating
experience" on an ad hoc basis before adopting general class certification rules).

                                       II. BACKGROUND

                                           A. The Petition

         On November 15, 2017, veterans James A. Godsey, Jr., Jeffery S. Henke, Thomas J.
Marshall, and Pamela Whitfield filed through counsel a petition for extraordinary relief in the
nature of a writ of mandamus. The petitioners stated that they had each filed a Substantive Appeal
at least three years earlier and that, as of the date of the petition, VA had not yet certified any of
their cases to the Board. Pet. at 5-6. The petitioners alleged that the Secretary's failure to timely
certify their cases to the Board violated their right to procedural due process under the Fifth
Amendment to the U.S. Constitution, constituted agency action unlawfully withheld or
unreasonably delayed within the meaning of 38 U.S.C. § 7261(a)(2) and 5 U.S.C. § 555(b), and
violated their statutory right under 38 U.S.C. § 7107(a)(1) to have their appeals "considered and
decided [by the Board] in regular order according to its place upon the docket." Pet. at 1-2, 7-13.
The petitioners also asserted that such "extreme" certification delays are typical of the legacy
appeals system and are likely encountered by hundreds, if not thousands, of claimants across the
country. Id. at 6.

        Accordingly, the petitioners requested, on behalf of themselves and a class of similarly
situated individuals, that the Court issue a writ of mandamus compelling the Secretary, within 60
days, to certify and transfer to the Board all cases that have been waiting two years or more for
certification following the timely filing of a Substantive Appeal. Id. at 1-2.

                      B. Certification and Transfer of the Appellate Record

        Before turning to the merits of the petitioners' arguments, it is necessary to outline the
specific VA processes at the heart of this dispute: certification of a case and the transfer of the
appellate record to the Board.

                                    1. Pre-Certification Review

        Per the VA Adjudication Procedures Manual (M21-1), after a claimant files a Substantive
Appeal, his or her case is to be sent to a higher level employee at the VA regional office (RO),
such as a decision review officer (DRO), who is to review the case to determine whether it is ready
to be certified and sent to the Board. M21-1, pt. 1, ch. 5, § F.3.f. This determination is called



                                                  2
"initial review of evidence," id., §§ F.3.b-d, but for purposes of this order the Court refers to it as
pre-certification review. Pre-certification review is to entail verifying that all entries in the
electronic Veterans Appeals Control and Locator System (VACOLS) are correct and up-to-date,
identifying whether relevant evidence has been obtained and that the duty to assist has otherwise
been met, checking whether all relevant claims processing documents have been issued and
included in the file, and ensuring that the necessary appeal documents are in the electronic Veterans
Benefits Management System (VBMS). Id., §§ F.3.g-h. If, as a result of pre-certification review,
the RO assesses that no further development or adjudication is necessary, the case is certified as
explained below. Id., §§ F.3.c, h.

           2. Additional Development and Adjudication After Pre-Certification Review

        If as a result of pre-certification review the RO assesses that further development and
adjudication is necessary, that is, if it identifies outstanding evidence that has not yet been obtained,
evidence received from the claimant that has not yet been reviewed along with a written request
that the RO review that evidence in the first instance, an issue or argument that has not yet been
developed or adjudicated, or a claimant request for further development, the RO is to take
additional steps after pre-certification review to conduct the necessary development or
adjudication activities and, only after such steps have been taken, certify the case to the Board.
Id., §§ F.3.c-d; see also 38 C.F.R. § 19.37 (2018).

                                        3. Actual Certification

        Once pre-certification review is complete and once any necessary development or
adjudication has taken place after completion of pre-certification review, the RO is to generate a
VA Form 8, Certification of Appeal, the completion of which signifies that the case is ready to be
transferred to the Board. Id.; see 38 C.F.R. § 19.35 (2018) (indicating that "[c]ertification is
accomplished by the completion of VA Form 8," which "is used for administrative purposes and
does not serve to either confer or deprive the Board[]of jurisdiction over an issue"); see generally
M21-1, pt. 1, ch. 5, § F.9.a (VA's appeal certification worksheet).

        VA's Table of Work-Rate Standards for Adjudication Activities indicates that certification
of a case to the Board, apparently including pre-certification review but excluding additional
development and readjudication, should take 1.59 hours for non-rating cases, 2.6 hours for rating
cases, and 4.19 hours for cases that involve both types of issues. VA MANPOWER CONTROL AND
UTILIZATION IN ADJUDICATION DIVISIONS MANUALS (M21-4), Appx. B, § III. Nevertheless, in
2017, a claimant waited, on average, 773 days from the filing of a Substantive Appeal for the RO
to complete the certification process. See 2017 BOARD ANNUAL REPORT at 25.

                                   4. Transfer of File to the Board

       "Once the RO completes all steps of the certification process, the appellate record must be
immediately transferred to [the Board]." M21-1, pt. 1, ch. 5, § F.4.a. However, before transferring
the record, the RO is supposed to conduct one more review of VACOLS to ensure that all
information has been updated and, if necessary, prepares the paper claims folder to be sent to the
scanning vendor. Id., §§ F.4.c-e. After that, the RO will transfer the case to the Board. Id., § F.4.e;



                                                   3
see generally id., § F.10 (VA's checklist for transferring certified cases to the Board). In 2017,
claimants waited, on average, 321 additional days for the RO to transfer the appellate record to the
Board. See 2017 BOARD ANNUAL REPORT at 25.

                              5. Receipt & Docketing at the Board

       Upon receipt at the Board, the case is "screened" and formally docketed, at which point a
docket number is assigned based on the date of filing of the Substantive Appeal. THE PURPLE
BOOK 72 (version 1.0.2, Sept. 2018).

                                           6. Summary

        In sum, the post-Substantive Appeal process can be broken down into the following stages:
(1) pre-certification review; (2) if necessary, any additional development and/or readjudication
identified during pre-certification review; (3) certification; (4) transfer to the Board; and
(5) receipt and docketing at the Board. The petitioners do not differentiate between these stages;
instead, they argue that the entire certification and transfer process—from the filing of a
Substantive Appeal to docketing at the Board—takes too long. But these different stages matter
when assessing whether aggregate relief is appropriate in this case. We address that issue in part
IV, below. However, before doing so, we must satisfy ourselves that the petition has not become
moot by virtue of the Secretary's actions since the filing of the petition.

                                        III. MOOTNESS

                             A. The Petitioners' Underlying Claims

        In May 2018, six months after the petition was filed, the Secretary notified the Court that
each of the petitioners had either had their case certified to the Board or their requested benefits
granted in full by the RO. See Secretary's Solze Notice. The pleadings filed by both parties reveal
the following relevant facts:

        Mr. Godsey attempted, in January 2014, to perfect an appeal of various claims denied by
the Indianapolis RO by filing a statement in support of claim (SCC) in lieu of a Substantive Appeal.
Pet. at Exhibits (Exs.) D-2, D-3. However, the RO failed to recognize the SCC as a Substantive
Appeal and closed the case in March 2014. Secretary's Amended Response to the Petition (Resp.)
at Ex. A. The RO realized this mistake one year later when reviewing Mr. Godsey's claims file in
connection with another claim and reinstated the previously closed appeal. Id. In July 2017, while
preparing to certify the case to the Board, a DRO determined that an addendum to a January 2010
VA medical examination was necessary, which it obtained in September 2017. Id. After speaking
with Mr. Godsey in November 2017, the RO attempted to obtain updated VA treatment records,
which were received in January 2018. Id. The RO, however, issued a Supplemental Statement of
the Case (SSOC) in January 2018 before it had received those records; as a result, in March 2018
the RO contacted Mr. Godsey to see if he would waive RO consideration of those records in order
to move the appeal to the Board. Id. Mr. Godsey submitted a waiver later that month and the
appeal was ultimately certified to the Board on March 30, 2018. Id.; see also Secretary's Solze
Notice at 1.



                                                 4
         Mr. Henke perfected his appeal of a respiratory claim denied by the Indianapolis RO by
filing a Substantive Appeal in November 2012. Pet. at Ex. D-7. In January 2013, before the case
was certified to the Board, he requested an RO hearing, which was held in December 2016.
Secretary's Amended Resp. at Ex. B. A new VA respiratory examination was requested later that
month and was provided in March 2017; however, the examination was determined to be
inadequate due to lack of an etiology opinion. Id. After numerous attempts to obtain a non-
speculative opinion from the examiner and additional treatment records, the RO, on November 30,
2017, issued a rating decision granting his claim for service connection, which the RO
characterized as fully resolving the issue on appeal. Id.; see also Secretary's Solze Notice at 1.

        Mr. Marshall filed a Substantive Appeal in May 2014 as to claims denied by the Columbia
RO. Pet. at Ex. D-11. Later that month, before his case was certified to the Board, his veterans
service organization (VSO) representative requested that a VA examination that the veteran missed
because he was hospitalized be rescheduled. Secretary's Amended Resp. at Ex. C. The
examination was rescheduled for December 2015, but Mr. Marshall missed it and asked for it to
be rescheduled again. Id. In February 2016, the RO requested and received additional private
treatment records. Id. The RO submitted another examination request in May 2016. Id. It is
unclear if that examination was ever conducted because, on November 28, 2017, the RO issued a
DRO decision granting the appealed claims, which it characterized as a complete grant of the
benefits sought on appeal. Id.; see also Secretary's Solze Notice at 2.

       Ms. Whitfield filed her Substantive Appeal in November 2011, challenging the Roanoke
RO's denial of a claim for an increased evaluation in excess of 10% for status post Morton's
neuroma removal with residual scar. Pet. at Ex. D-15. Over the next six years, Ms. Whitfield filed
various other claims that were processed by the RO. Secretary's Amended Resp. at Ex. D. In
November 2017, the RO issued an SSOC, but it is unclear from the evidence before the Court
whether the SSOC addressed the Morton's neuroma claim or the other claims. Id. However, on
February 13, 2018, the RO certified the Morton's neuroma claim to the Board. Id.; see also
Secretary's Solze Notice at 2.

                                    B. The Petition Is Not Moot

         In his June 2018 response to the petition, the Secretary argued, inter alia, that the petition
was moot, and that the request for class certification should therefore fail, because the petitioners
had been granted the relief sought and no longer had a continuing stake in the outcome of the
litigation. Secretary's Amended Resp. at 11-12. The petitioners countered that the case was live
when they filed their petition and urged the Court to deem the petition justiciable due to the
inherently transitory nature of the complained of conduct—namely, the Secretary's failure to
timely certify their cases to the Board. Petitioners' Reply at 6-7. The Court agrees with the
petitioners that, although they ultimately received the relief they requested before the Court ruled
on their petition, the case is not moot and can be decided on the merits.

        This Court adheres to the case-or-controversy jurisdictional requirements imposed by
Article III of the U.S. Constitution. Cardona v. Shinseki, 26 Vet. App. 472, 474 (2014) (per curiam
order); Mokal v. Derwinski, 1 Vet. App. 12, 13 (1990). A case or controversy ceases to exist, and



                                                  5
a case becomes moot, "'when the issues presented are no longer 'live' or the parties lack a legally
cognizable interest in the outcome.'" Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979) (quoting
Powell v. McCormack, 395 U.S. 486, 496 (1969)). When a case becomes moot during the course
of litigation, the proper outcome is to dismiss the case for lack of jurisdiction, unless an exception
to mootness applies. See Browder v. Shulkin, 29 Vet. App. 179, 172 (2017) (per curiam); Fabio v.
Shinseki, 26 Vet. App. 404, 405 (2013).

        The U.S. Supreme Court faced a mootness argument similar to the one presented in this
case in County of Riverside v. McLaughlin, 500 U.S. 44 (1991). In McLaughlin, plaintiffs brought
a class action suit against the County of Riverside, California, alleging that its policy of waiting
until arraignment to determine whether there was probable cause to arrest individuals without a
warrant violated the Fourth Amendment requirement that States provide prompt probable cause
determinations to warrantless arrestees. 500 U.S. at 47. Before the Supreme Court, the County
argued that the case was moot because the named plaintiffs had all received probable cause
determinations years earlier and, due to the "time-limited" nature of the complained-of violation,
they could not now receive the prompt probable cause hearing that they were allegedly denied. Id.
at 50-51. The Supreme Court rejected that argument, highlighting that, at the time the plaintiffs
filed their complaint, they had been arrested without warrants and were being held in custody
without having received a probable cause determination, they were suffering a direct and current
injury as a result of that detention that would continue until they received the probable cause
determination to which they were entitled, and their injury was, at that moment, capable of being
redressed through injunctive relief. Id. at 51. The Supreme Court stated:

       It is true, of course, that the claims of the named plaintiffs have since been rendered
       moot; eventually, they either received probable cause determinations or were
       released. Our cases leave no doubt, however, that by obtaining class certification,
       plaintiffs preserved the merits of the controversy for our review. In factually
       similar cases we have held that "the termination of a class representative's claim
       does not moot the claims of the unnamed members of the class." That the class was
       not certified until after the named plaintiffs' claims had become moot does not
       deprive us of jurisdiction. We recognized in Gerstein [v. Pugh, 420 U.S. 103
       (1975),] that "[s]ome claims are so inherently transitory that the trial court will not
       have even enough time to rule on a motion for class certification before the
       proposed representative's individual interest expires." In such cases, the "relation
       back" doctrine is properly invoked to preserve the merits of the case for judicial
       resolution.

Id. at 51-52 (quoting United States Parole Comm'n v. Geraghty, 445 U.S. 388, 399 (1980))
(internal citations omitted); see generally Demery v. Wilkie, 30 Vet. App. 430, 443 (2019)
(discussing the "relation back" doctrine). As the U.S. Court of Appeals for the Federal Circuit
(Federal Circuit) explained in Monk v. Shulkin, "A 'class-action claim is not necessarily moot upon
the termination of the named plaintiff's claim' in circumstances in which 'other persons similarly
situated will continue to be subject to the challenged conduct,' but 'the challenged conduct was
effectively unreviewable, because no plaintiff possessed a personal stake in the suit long enough
for litigation to run its course.'" 855 F.3d 1312, 1317 (Fed. Cir. 2017) (quoting Genesis Healthcare
Corp. v. Symczyk, 589 U.S. 66, 67 (2013)); see Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1090



                                                  6
(9th Cir. 2011) ("An inherently transitory claim will certainly repeat as to the class, either because
'[t]he individual could nonetheless suffer repeated [harm]' or because 'it is certain that other persons
similarly situated' will have the same complaint." (quoting Gerstein, 420 U.S. at 110 n. 11)). That
line of reasoning applies with equal force here.

        When the petitioners filed their petition in November 2017, they had all been waiting over
two years since the filing of their Substantive Appeals for VA to certify their respective cases to
the Board. Pet. at 5-6. They would continue to be harmed by that delay until VA either granted
benefits or certified their cases to the Board, and the injury they were suffering at that time was
redressable by the injunctive relief they requested in their petition. See McLaughlin, 500 U.S. at
51. Most importantly, the delay the petitioners were experiencing when they filed their petition
was inherently transitory because VA could, and did, extinguish their individual interests in the
outcome of the class action petition before this Court had the opportunity to rule on their request
for class certification. See id. at 52; Geraghty, 445 U.S. at 399.

        Although the period at issue in this case is considerably longer than the one in McLaughlin,
the inherently transitory exception to mootness may nevertheless be applied here because the
petitioners' claims are not only unavoidably time-sensitive, but are also "acutely susceptible to
mootness" due to the Secretary's history of mooting petitions before judicial resolution. Pitts,
653 F.3d at 1091 (applying the inherently transitory exception where plaintiffs' claims were likely
to be mooted by the defendant's tactic of "picking off" lead plaintiffs with an offer of settlement to
avoid a class action because "[t]he end result is the same: a claim transitory by its very nature and
one transitory by virtue of the defendant's litigation strategy share the reality that both claims
would evade review"); see Monk, 855 F.3d at 1321 (noting the Secretary's practice of mooting
cases scheduled for precedential decision). Indeed, the Federal Circuit has indicated that this is
precisely the situation where aggregate action is most appropriate to avoid such mootness
concerns. See Ebanks v. Shulkin, 877 F.3d 1037, 1040 (Fed. Cir. 2017) (noting that complaints of
systemic delay in VA claims processing are "best addressed in the class-action context" to avoid
mootness and provide class-wide relief).

        Accordingly, the Court concludes that, although the petitioners have now each had their
cases resolved or certified to the Board, their petition is not moot because they presented a live
case-or-controversy at the time that they filed their petition and the Secretary's conduct that they
challenged in the petition was so inherently transitory that it was capable of evading review.
Having resolved the mootness dispute, we now move to the class certification issue.

                                 IV. CLASS CERTIFICATION

        In Monk, the Federal Circuit held that this Court has the "authority to certify a class for
class action or similar aggregate resolution procedure." 855 F.3d at 1321. The Federal Circuit
declined to prescribe a specific framework for the Court to use to determine whether class
certification is appropriate, id. at 1321-22, and, to date, the Court has not devised its own rules for
certifying a class. However, in Monk v. Wilkie, 30 Vet. App. 167, 170 (2018), the Court determined
that we would use Rule 23 of the Federal Rules of Civil Procedure (Rule 23) as a guide for deciding
requests for class certification until we issue our own aggregate action rules. See Thompson v.
Wilkie, 30 Vet. App. 345, 346 (2018) (applying Rule 23 to petitioner's request for class



                                                   7
certification). We therefore proceed to consider the instant request for class certification under
that framework.

       Under Rule 23(a), the party seeking class certification must demonstrate that

       (1) the class is so numerous that joinder of all members is impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests of the
       class.

FED. R. CIV. P. 23(a); see Wal-Mart Stores, Inc., v. Dukes, 564 U.S. 338, 345 (2011). The party
must also demonstrate that the action is maintainable as a class under Rule 23(b). FED. R. CIV. P.
23(b); see Amchem Products, Inc., v. Windsor, 521 U.S. 591, 614 (1997). To do so here, the
petitioners must establish that the Secretary "has acted or refused to act on grounds that apply
generally to the class, so that final injunctive relief or corresponding declaratory relief is
appropriate respecting the class as a whole." FED. R. CIV. P. 23(b)(2).

                                          A. Commonality

        We begin our Rule 23(a) analysis with commonality, a requirement that has proven
problematic for prior class action petitioners at this Court. See Monk, 30 Vet. App. at 175-81. In
Wal-Mart, the Supreme Court held that Rule 23(a)(2) requires a "common contention . . . of such
a nature that it is capable of classwide resolution—which means that determination of its truth or
falsity will resolve an issue that is central to the validity of each one of the claims in one stroke."
564 U.S. at 350. The Supreme Court emphasized that "'[w]hat matters to class certification . . . is
not the raising of common 'questions'—even in droves—but, rather the capacity of a classwide
proceeding to generate common answers apt to drive the resolution of the litigation.'" Id. (quoting
Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. REV. 132 (2009)). The
existence of even one such question is sufficient to satisfy the Rule 23(a)(2) commonality
requirement. Id. at 359.

        In Monk, a plurality of the en banc Court found that a petition that alleged that the total
time it took for VA to decide a veteran's benefits appeal—from the filing of an NOD with an RO
decision to the issuing of a Board decision—was unconstitutionally or unreasonably long lacked
commonality because it did not identify a "common question for the petitioners' and putative class's
cause of delay." 30 Vet. App. at 181. Although that position was not adopted by a majority of the
en banc Court, see id. at 184-205, the plurality indicated that "a class proceeding may be an
appropriate vehicle to challenge systemic deficiencies . . . when the putative class targets specific
polices or practices that allegedly violate the law." Id. at 181 (citing Parsons v. Ryan, 754 F.3d
657 (9th Cir. 2014)).

       The petitioners in this case have sought certification of a class of all VA benefits claimants
who have waited more than two years from the filing of their Substantive Appeals for VA to certify
and transfer their cases to the Board. Included in that class would be not only claimants who are



                                                  8
standing in line simply waiting for pre-certification review, but also those receiving additional
development and readjudication resulting from pre-certification review. See supra pt. II.B.

        Factual and legal differences among class members' claims will prove fatal to commonality
when those differences "'have the potential to impede the generation of common answers'" to the
questions proposed by the class. Wal-Mart, 564 U.S. at 350 (quoting Nagareda, 84 N.Y.U. L. REV.
at 132)). The petitioners here have identified legal and factual questions that they believe are
common to this putative class; namely, whether a two-year delay to certify and transfer cases to
the Board constitutes a per se violation of class members' due process rights or is per se
unreasonable under Telecommunications Research & Action Center v. FCC, 750 F.2d 70 (D.C.
Cir. 1984) (TRAC), and Martin v. O'Rourke, 891 F.3d 1338 (Fed. Cir. 2018). See Pet. at 17;
Petitioner's Reply at 2-4. The question whether differences such as those here would impede the
generation of common answers divided the Court in Monk. To the extent that the Monk plurality
decision would affect the commonality analysis in this case, we will sua sponte modify the class
definition to reflect our ultimate merit determination. See Robidoux v. Celani, 987 F.2d 931, 937
(2d Cir. 1993) ("A court is not bound by the class definition proposed in the complaint and should
not dismiss the action simply because the complaint seeks to define the class too broadly."); see
also Powers v. Hamilton Cty. Pub. Def. Comm'n, 501 F.3d 592, 619 (6th Cir. 2007) (upholding
the district court's modifications of the proposed class because "district courts have broad
discretion to modify class definitions" and observing that "the district court's multiple amendments
merely showed that the court took seriously its obligation to make appropriate adjustments to the
class definition as the litigation progressed"); Schorsch v. Hewlett-Packard Co., 417 F.3d 748, 750
(7th Cir. 2005) (acknowledging that "[l]itigants and judges regularly modify class definitions").

        Our concurrent resolution of the petitioners' request for class certification and the merits of
their underlying petition counsels in favor of modification, particularly given our conclusion in
part V.A.2 below that delays associated with a portion of pre-certification review are unreasonable.
See Wal-Mart, 564 U.S. at 351 (noting that a court's "rigorous analysis" of the Rule 23(a)
requirements frequently entails "some overlap with the merits of the plaintiff's underlying claim"
because "'class determination generally involves considerations that are enmeshed in the factual
and legal issues comprising the plaintiff's cause of action'" (quoting General Telephone Co. of the
Southwest v. Falcon, 457 U.S. 147, 160 (1982))). Accordingly, we narrow the class to include
only those claimants who have been standing in line waiting more than 18 months since filing their
Substantive Appeals.3

        As the Secretary conceded at oral argument, such a modified class satisfies the Rule
23(a)(2) commonality requirement. Oral Argument at 58:00-:40. But even without that
concession, we would hold that the modified class presents common questions of law or fact
sufficient to establish commonality under any standard.




         3
           We do not fault petitioners for zealously advocating for what they perceived to be the broadest viable class.
It makes little sense to mandate, as our dissenting colleague suggests, that petitioners request a narrower class before
knowing how the Court would rule on the original class they requested.



                                                           9
                   B. Numerosity, Typicality, and Adequacy of Representation

       The modified class also satisfies each of the remaining Rule 23(a) requirements. The
Secretary initially conceded in his response to the petition that the proposed class was sufficiently
numerous to satisfy Rule 23(a)(1), Secretary's Amended Resp. at 4, and he confirmed at oral
argument that the modified class would likewise meet that requirement, Oral Argument at 1:01:38-
:57.

        The Secretary also conceded at oral argument that the modified class met the typicality
requirement, as there were no longer any unique defenses among class members that would prevent
aggregate resolution of the petition. Id. at 1:00:24-:44; see Ellis v. Costco Wholesale Corp.,
657 F.3d 970, 984 (9th Cir. 2011) ("The test of typicality is whether other members have the same
or similar injury, whether the action is based on conduct which is not unique to the named
plaintiffs, and whether other class members have been injured by the same course of conduct.
Typicality refers to the nature of the claim or defense of the class representative, and not to the
specific facts from which it arose or the relief sought." (internal quotations omitted)); Robidoux,
987 F.2d at 936-38 (explaining that the "typicality requirement is satisfied when each class
member's claim arises from the same course of events and each class member makes similar legal
arguments to prove the defendant's liability," despite "minor variations in the fact patterns
underlying individual claims," and finding that "the typicality requirement plainly was met with
respect to persons suffering delays with respect to the applications for benefits" under two state
assistance programs because the alleged delay "stems from the same cause").

       And, the Secretary conceded that petitioners Godsey and Whitfield would be adequate
representatives of the class because they did not have any interests adverse to the putative members
of the modified class. Oral Argument at 1:01:38-:57; see Amchem, 521 U.S. at 625-26 ("The
adequacy inquiry under Rule 23(a)(4) serves to uncover conflicts of interest between named parties
and the class they seek to represent. '[A] class representative must be part of the class and possess
the same interest and suffer the same injury as the class members.'" (quoting East Tex. Motor
Freight System, Inc., v. Rodriguez, 431 U.S. 395, 403 (1977))). With these concessions, the
modified class meets the Rule 23(a) requirements for class certification.

                                         C. Rule 23(b)(2)

        In addition to the Rule 23(a) requirements, a party seeking class certification must also
demonstrate that the proposed class is maintainable under Rule 23(b). See Wal-Mart, 564 U.S. at
345. The petitioners have sought to certify a class under Rule 23(b)(2), which "permits a court to
certify a case for class-action treatment if 'the party opposing the class has acted or refused to act
on grounds that apply generally to the class, so that final injunctive relief or corresponding
declaratory relief is appropriate respecting the class as a whole.'" Monk, 30 Vet. App. at 181
(quoting FED. R. CIV. P. 23(b)(2)). As the Supreme Court explained in Wal-Mart, "[t]he key to the
(b)(2) class is 'the indivisible nature of the injunctive or declaratory remedy warranted—the notion
that the conduct is such that it can be enjoined or declared unlawful only as to all of the class
members or as to none of them.'" 564 U.S. at 360 (quoting Nagareda, 84 N.Y.U. L. REV. at 132)).
"Rule 23(b)(2) applies only when a single injunction or declaratory judgment would provide relief
to each member of the class. It does not authorize class certification when each individual class



                                                 10
member would be entitled to a different injunction or declaratory judgment against the defendant."
Id. at 360-61.

         The relief that the petitioners request in this case—a single injunction requiring the
Secretary to certify and transfer all class members' cases to the Board within a time certain, see
Pet. at 2—"perforce affect[s] the entire class at once" and is, therefore, precisely the type of relief
contemplated by Rule 23(b)(2). Wal-Mart, 564 U.S. at 361-62. Accordingly, the Court concludes
that the petitioners have met their burden of demonstrating that class certification is appropriate in
this case.4 See Amchem, 521 U.S. at 613-14; Monk, 30 Vet. App. at 174. Before certifying the
class, however, the Court must address whether the petitioners' counsel will adequately represent
the class.

                              D. Adequacy of Class Counsel Under Rule 23(g)

       "Unless a statute provides otherwise, a court that certifies a class must appoint class
counsel." FED. R. CIV. P. 23(g)(1). "When one applicant seeks appointment as class counsel, the
court may appoint that applicant only if the applicant is adequate under Rule 23(g)(1) and (4)."
FED. R. CIV. P. 23(g)(2). "The court may not appoint class counsel by default." ADVISORY
COMMITTEE'S NOTES to FED. R. CIV. P. 23.

         Rule 23(g)(1) provides, in relevant part, that, in appointing class counsel, the court:

         (A) must consider:
                (i) the work counsel has done in identifying or investigating potential claims
                in the action;
                (ii) counsel's experience in handling class actions, other complex litigation,
                and the types of claims asserted in the action;
                (iii) counsel's knowledge of the applicable law; and
                (iv) the resources that counsel will commit to representing the class; [and]
         (B) may consider any other matter pertinent to counsel's ability to fairly and
         adequately represent the interests of the class[.]

FED. R. CIV. P. 23(g)(1)(A)-(B). Rule 23(g)(4) mandates that "[c]lass counsel must fairly and
adequately represent the interests of the class." FED. R. CIV. P. 23(g)(4).

       The Court is satisfied that petitioners' counsel will adequately represent the class. Counsel
has heretofore zealously represented the petitioners by diligently and competently identifying,

          4
            We do not share our dissenting colleague's view that the Court should categorically decline to certify classes
because class or aggregate actions may be more difficult to manage than cases involving individual petitions. Post at
19. Manageability is generally not a concern in Rule 23(b)(2) class actions. See Rodriguez v. Hayes, 591 F.3d 1105,
1125 (9th Cir. 2010). Even in actions brought under Rule 23(b)(3) where manageability is a mandatory consideration,
potential difficulty managing a class action "will rarely, if ever, be in itself sufficient to prevent certification of a
class." Klay v. Humana, Inc., 382 F.3d 1241, 1272 (11th Cir. 2004). In any event, we see no reason to deny class
certification in this case on manageability grounds—this case is highly manageable, particularly compared to the
massive multistate litigations routinely certified as class actions by district courts. See, e.g., In re Qualcomm Antitrust
Litigation, 328 F.R.D. 280, 294 (N.D. Cal. Sept. 27, 2018) (certifying a nationwide class with between 232.8 and 250
million potential members).



                                                           11
investigating, presenting, and defending claims for relief, including in various pleadings and at
oral argument. Counsel has submitted affidavits reflecting considerable experience in handling
class action cases and other complex litigation, as well as veterans law cases in general. See Pet.
at Exs. L-M. Those affidavits also reflect that counsel is able and willing to commit whatever
resources are necessary to adequately represent the class in this petition, and counsel's actions thus
far confirm those assertions. Id. Given the foregoing, the Court concludes that the petitioners'
counsel is adequate to represent the class and will appoint said counsel as counsel for the class.

                                           E. Other Matters

        Two final notes are necessary before we certify the modified class. First, although Rule
23(b)(2) does not require that the party seeking class certification demonstrate that "a class action
is superior to other available methods for fairly and efficiently adjudicating the controversy" like
Rule 23(b)(3) does, we nevertheless address that issue and conclude that in this case a class action
decision is superior to a precedential decision as to a single petitioner. As the Federal Circuit made
clear in Ebanks, petitions alleging systemic delay are "best addressed in the class-action context,
where the court could consider class-wide relief" that would inure to all similarly situated
claimants. 877 F.3d at 1039-40 (questioning "the appropriateness of granting individual relief to
veterans who claim unreasonable delays in VA's first-come-first-served queue" because
"[g]ranting a mandamus petition [for an individual] may result in no more than line-jumping
without resolving the underlying problem of overall delay"). Moreover, deciding this petition as
a class empowers the Court to monitor and enforce its order more easily and efficiently than would
be possible through the filing of individual petitions seeking compliance in each claimant's case.
See Monk, 855 F.3d at 1321 (emphasizing that class actions "could be used to compel correction
of systemic error and to ensure that like veterans are treated alike"). In short, a class action decision
is a more efficient and effective vehicle for resolving this case than a precedential decision focused
on an individual veteran's case.

       Second, given our concurrent resolution of the class certification request and the merits of
the underlying petition, there is no need to provide notice of certification to the affected class
members in this case. This conclusion, however, is based on the unique circumstances of this case
and should not be construed as a holding that class certification notice is not necessary in future
cases. Whatever the Court ultimately decides about the necessity of notice in future class actions
before our Court, we are satisfied that notice of class certification is not necessary here. See
ADVISORY COMMITTEE'S NOTES TO FED. R. CIV. P. 23 (emphasizing that courts have discretion to
decide whether to direct notice of certification of a Rule 23(b)(2) class).

                               F. Certification of the Modified Class

       For the reasons outlined above, the Court modifies the class proposed by the petitioners
and, pursuant to Rule 23(c)(1), certifies the following modified class for purposes of this petition:

        All VA benefits claimants who filed a Substantive Appeal at least 18 months prior
        to the date of this order and who are waiting for VA to initiate pre-certification
        review of their cases.




                                                   12
        Having decided the request for class certification, the Court now proceeds to the merits of
the class members' petition.5

                               V. MERITS OF THE CLASS PETITION

        This Court has authority to issue extraordinary writs in aid of its jurisdiction pursuant to
the All Writs Act, 28 U.S.C. § 1651(a). See Cox v. West, 149 F.3d 1360, 1363-64 (Fed. Cir. 1998);
Kelley v. Shinseki, 26 Vet. App. 183, 185 (2013). However, "[t]he remedy of mandamus is a drastic
one, to be invoked only in extraordinary situations." Kerr v. U.S. Dist. Court for N. Dist. of Cal.,
426 U.S. 394, 402 (1976). Three conditions must be met before the Court can issue a writ: (1) The
petitioner must demonstrate the lack of adequate alternative means to obtain the desired relief, thus
ensuring that the writ is not used as a substitute for an appeal; (2) the petitioner must demonstrate
a clear and indisputable right to the writ; and (3) the Court must be convinced, given the
circumstances, that issuance of the writ is warranted. See Cheney v. U.S. Dist. Court for D.C.,
542 U.S. 367, 380-81 (2004); Kelley, 26 Vet. App. at 186-92.

         The petitioners have argued that a writ of mandamus is necessary to compel the Secretary
to expedite the process of certifying and transferring cases to the Board after the filing of a
Substantive Appeal. Pet. at 1-2. The petitioners have asserted that they, and all similarly situated
members of the class, have no adequate alternative means to obtain relief from the Secretary's
substantial certification delays because there is "no established procedures through which
claimants can force the Secretary to certify their appeals," and the Secretary, in any event, routinely
fails to respond to individual requests for certification. Id. at 14. The petitioners contend that the
class has a clear and indisputable right to a writ of mandamus because the Secretary's failure to
timely certify cases to the Board deprives class members of their Fifth Amendment right to due
process of law, constitutes agency action unlawfully withheld or unreasonably delayed within the
meaning of 38 U.S.C. § 7261(a)(2) and 5 U.S.C. § 555(b), and prevents them from having their
cases "considered and decided [by the Board] in regular order according to its place upon the
docket" in violation of 38 U.S.C. § 7107(a)(1). Id. at 1-2, 7-13. Although the Secretary conceded
that the petitioners have no adequate alternative means to obtain their requested relief, Secretary's
Amended Resp. at 31-32, he asserted that the petitioners failed to carry their burden of
demonstrating entitlement to a writ under any of their theories of the case, id. at 16-35.

        Because "a claim that a plaintiff has been denied due process because of delayed agency
action is essentially no different than an unreasonable delay claim," and because "if there is any
difference at all, it is that an unreasonable delay claim would likely be triggered prior to a delay
becoming so prolonged that it qualifies as a constitutional deprivation of property," Vietnam
Veterans of Am. v. Shinseki, 599 F.3d 654, 660 (D.C. Cir. 2010), we begin our analysis with the
petitioners' argument that the time that it takes the Secretary to timely certify and transfer cases to
the Board is unreasonable. See also Martin, 891 F.3d at 1348-49 ("If the Veterans Court . . . , finds
a delay unreasonable (or not unreasonable), it need not separately analyze the due process claim
based on that same delay.").


          5
            In certifying the modified class, the Court is not expressing an opinion as to whether those excluded from
the class have been subject to unconstitutional or unreasonable delay in the appeal certification process.



                                                         13
                                      A. Unreasonable Delay

                                       1. Martin v. O'Rourke

        Congress empowered this Court to "compel action of the Secretary unlawfully withheld or
unreasonably delayed." 38 U.S.C. § 7261(a)(2); see Monk, 855 F.3d at 1319. In Martin, the
Federal Circuit stated that the Court may use its mandamus authority to compel such Secretarial
action, 891 F.3d at 1343-44, holding that the factors outlined in TRAC provide an appropriate
framework for analyzing claims of unreasonable agency delay, id. at 1338. Those factors include:

       (1) The time agencies take to make decisions must be governed by a "rule of
       reason"; (2) where Congress has provided a timetable or other indication of the
       speed with which it expects the agency to proceed in the enabling statute, that
       statutory scheme may supply content for this rule of reason; (3) delays that might
       be reasonable in the sphere of economic regulation are less tolerable when human
       health and welfare are at stake; (4) the court should consider the effect of expediting
       delayed action on agency activities of a higher or competing priority; (5) the court
       should also take into account the nature and extent of the interests prejudiced by
       delay; and (6) the court need not "find any impropriety lurking behind agency
       lassitude in order to hold that agency action is unreasonably delayed."

TRAC, 750 F.2d at 80 (citations omitted).

        Martin was a consolidated case involving nine petitions for writs of mandamus that alleged
that the time that VA takes to decide appeals after the filing of an NOD is unreasonable. 891 F.3d
at 1342. Although the Federal Circuit did not reach the merits of the petitions, it provided
extensive guidance to the Court on how to analyze each of the TRAC factors when deciding
petitions based on unreasonable agency delay.

        The Federal Circuit began by explaining that the first TRAC factor—whether VA's
decisionmaking process is governed by a rule of reason—"is considered to be the most important
factor in some circuits." Martin, 891 F.3d at 1345. To analyze this factor, along with the
"relate[d]" second factor, the absence of a specific congressional timetable for action, the Court
must look to the particular agency action delayed because it "is reasonable that more complex and
substantive agency actions take longer than purely ministerial ones." Id. at 1345-46. The Court
"may also consider whether the delays complained of are based on complete inaction by the VA,
or whether the delays are due in part to the VA's statutory duty to assist a claimant in developing
his or her case." Id. at 1346. In noting this consideration, the Federal Circuit specifically directed
the Court to "consider whether delays are due to the agency's failure to perform certain ministerial
tasks such as filling out the form certifying the appeal to the [Board] and docketing by the [Board]."
Id. The Federal Circuit opined, in a footnote, that they could conceive of "no reasonable
explanation for the historic delays that have occurred during appeal certification . . . and during
transfer to the [Board]," ultimately calling those delays "inexplicable." Id. at 1346 n.9.
Nevertheless, the Federal Circuit indicated that, due to the highly factual nature of the rule-of-
reason inquiry, there was "no reason to articulate a hard and fast rule with respect to the point in




                                                 14
time at which a delay becomes unreasonable," reserving that case-specific determination for this
Court. Id. at 1346.

        Regarding the other TRAC factors, the Federal Circuit observed that the third factor would
likely always weigh in a VA benefits claimant's favor because "[v]eterans' disability claims always
involve human health and welfare." Id. Considerations relevant to the fourth factor—the effect
of expediting delayed action on agency activities of a higher or competing priority—include VA's
limited resources, the fact that the agency is in a better position than the courts to evaluate how to
use those resources, and the effect of expediting action on other claimants, including any
undesirable line-jumping. Id. at 1347. The Federal Circuit further explained that the fifth TRAC
factor— the nature and extent of the interests prejudiced by delay—"incorporates an analysis of
the effect of a delay on a particular veteran," meaning that the factor may weigh more heavily in
favor of unreasonableness when "a particular veteran is wholly dependent on the requested
disability benefits," as opposed to a veteran who "has a sustainable source of income outside of
the VA benefits system." Id. And the Federal Circuit declared that the final TRAC factor may
weigh in favor of issuing a writ "even where there is no evidence of bad faith" on the part of VA.
Id. at 1348. With these principles in mind, we turn to the petitioners' allegations in this case.

                            2. Application to the Instant Class Petition

        The petitioners have argued that the time that it takes the Secretary to certify and transfer
cases to the Board after the filing of a Substantive Appeal is so egregious under TRAC and Martin
as to warrant issuance of a writ. See Pet. at 10-13; Petitioners' Reply at 9-13. Although the class
certified by the Court narrowed the relevant period to the time it takes for the Secretary to initiate
pre-certification review, see supra pts. III.A, E, the petitioners' initial arguments remain relevant
to the Court's reasonableness inquiry. Specifically, the petitioners asserted that there is no rule of
reason that would support a multi-year adjudication delay following the filing of a Substantive
Appeal; the Secretary's failure to timely act on Substantive Appeals conflicts with VA's statutory
mandate to decide appeals in docket order; that delay harms the health and human welfare of
veterans and their dependents, who are a protected class of individuals; and there is no higher or
competing agency priority that justifies such delay. Pet. at 11-13. The petitioners further argued
that nothing in VAIMA would remedy the current delays in processing legacy appeals and that the
Court, therefore, should not factor the modernized appeal system into its TRAC and Martin
analysis. Petitioners' Reply at 14-15.

        The Secretary initially argued that, although the third and fifth TRAC factors weighed in
the petitioners' favor, the remaining TRAC factors counseled against finding unreasonableness in
this case. See Secretary's Amended Resp. at 24-31. However, when the Court asked him at oral
argument which TRAC factors would be in VA's favor if the relevant period was narrowed to just
the time that claimants waited for pre-certification review, the Secretary conceded that all the
TRAC factors except factors two and four would weigh in the petitioners' favor. Oral Argument
at 1:10:48-:12:00.

        We agree with the petitioners that the current time that it takes the Secretary to initiate pre-
certification review after the filing of a Substantive Appeal is per se unreasonable under TRAC and
Martin. Although the Court is cognizant of the number of Substantive Appeals filed each year and



                                                  15
the myriad other tasks that the ROs perform, there is simply no rule of reason that can justify a
multiyear wait before an RO even looks at an appealed case to determine whether further
development and/or adjudication is warranted before certifying and transferring a case to the
Board. Such delays are particularly intolerable because they consist of nothing but waiting in line:
no development, no adjudication, no action whatsoever on the part of VA. See Martin, 891 F.3d
at 1346 (explaining that the "rule of reason" analysis may take into account whether a delay is
"based on complete inaction," as opposed to compliance with statutory duties). The first and "most
important" TRAC factor, id. at 1345, therefore weighs heavily in the petitioners' favor.

        The third, fourth, and fifth TRAC factors also support a finding of unreasonableness. As
the Federal Circuit noted about the third TRAC factor in Martin, 891 F.3d at 1346, and the
Secretary conceded in this case, Secretary's Amended Resp. at 29, the adjudication of veterans
benefits claims inherently involves health and human welfare, making the alleged delay in
conducting pre-certification review "less tolerable," TRAC, 750 F.2d at 80. See Erspamer v.
Derwinski, 1 Vet. App. 3, 10 (1990) ("Claims for benefits due to military service clearly implicate
human health and welfare concerns as distinguished from economic regulation.").

        Regarding the fourth TRAC factor, even though the Secretary contended at oral argument
that expediting pre-certification review would have an adverse impact on agency activities of a
higher or competing priority, Oral Argument at 1:11:14-12:00, he admitted at several points during
the argument that VAIMA gives primacy to processing legacy appeals and that he has recently
targeted for expedited processing precisely the types of cases involved in this class action, id. at
35:07-36:03, 45:48-46:35, 1:10:34-:44. By allocating additional resources to legacy appeals
processing to try to reach his goal of having no legacy appeals pending at ROs by June 2020, id.
at 35:27-:35, the Secretary has already unequivocally indicated that the class members' cases are
of the utmost priority. And any concern that granting the instant petition would require the
Secretary to allocate additional resources away from other RO activities is mitigated by the fact
that the classwide relief requested in this petition would inure to the claimants who had already
waited the longest for pre-certification review, without the undesirable consequence of line-
jumping associated with individual petitions alleging delay. See Ebanks, 877 F.3d at 1040
(advocating for aggregate resolution of systemic delay claims to avoid line-jumping); Monk,
855 F.3d at 1321 (emphasizing that class actions "could be used to compel correction of systemic
error and to ensure that like veterans are treated alike"). In short, the fourth TRAC factor does not
support the Secretary's position.

        As for the fifth TRAC factor, although the aggregate nature of this case prevents the Court
from looking at the individual circumstances of each class member's case to assess the nature and
extent of the interests prejudiced by the delay, see Martin, 891 F.3d at 1347 (noting that the "fifth
factor incorporates an analysis of the effect of a delay on a particular veteran"), we believe it is
sufficient to observe, as the Federal Circuit did in Martin, that many VA beneficiaries—likely
many of the class members in this case—"depend on [VA] disability benefits for basic necessities,
such as food, clothing, housing, and medical care." Id. Moreover, as this Court recognized in
Erspamer, the interests prejudiced by systemic delay may "transcend" those of a single petitioner
because "'excessive delay saps the public confidence in an agency's ability to discharge its
responsibilities and creates uncertainty for the parties, who must incorporate the potential effect of
possible agency decisionmaking into future plans.'" 1 Vet. App. at 10 (quoting Potomac Electric



                                                 16
Power Company v. ICC, 702 F.2d 1026, 1034 (D.C. Cir. 1983)). Indeed, the Secretary conceded
at oral argument that the fifth TRAC factor weighed in favor of the petitioners and the class in this
case. Oral Argument at 1:10:45-:46.

        The remaining TRAC factors do not tip the scales towards a finding of reasonableness.
Specifically, the sixth TRAC factor does not appear to weigh substantially in either party's favor:
The pleadings do not reflect and the petitioners do not allege bad faith on the part of the Secretary
in taking so long to conduct pre-certification review, but "[a] writ may be appropriate under the
TRAC analysis even where there is no evidence of bad faith." Martin, 891 F.3d at 1348 (explaining
that "the Veterans Court need not find 'any impropriety lurking behind agency lassitude' to hold
that agency action is unreasonably delayed" (quoting TRAC, 750 F.2d at 80)). The lack of bad
faith by the Secretary is, at most, de minimis support for his position.

        And, although the second TRAC factor weighs in the Secretary's favor because Congress
has previously declined to impose an appeal certification timeline on VA, see, e.g., American
Heroes COLA Act of 2015, H.R. 677, 114th Cong. § 13 (proposing a one-year certification
deadline after the filing of a Substantive Appeal); VA Appeals Backlog Relief Act of 2015, H.R.
1302, 114th Cong. § 2 (same); VA Appeals Backlog Relief Act of 2015, H.R. 5349, 113th Cong.
§ 2 (same); Veterans' Claims Administrative Equity Act of 1991, H.R. 141, 102d Cong. § 2
(proposing a grant of interim benefits when VA did not certify a denied claim to the Board within
180 days of the filing of a Substantive Appeal), that fact is not sufficient to overcome the
aforementioned factors that emphatically demonstrate that the time the class members have waited
for pre-certification review is unreasonable. See In re A Cmty. Voice, 878 F.3d 779, 787 (9th Cir.
2017) ("Even assuming that EPA has numerous competing priorities under the fourth factor and
has acted in good faith under the sixth factor, the clear balance of the TRAC factors favors issuance
of the writ.").

        Thus, the petitioners have demonstrated a clear and indisputable right to a writ of
mandamus. See Freeman v. Shinseki, 24 Vet. App. 404, 417 (2011). Unlike our dissenting
colleague, see post at 21, we are not content to wait for the Secretary to remedy these unreasonable
delays on his own. The Secretary has had many years to act and initiate pre-certification review
of class members' cases, and he has failed to do so. Ms. Whitfield, for example, was forced to wait
over six years for the Secretary to act on her Substantive Appeal based on no fault of her own.
Simply put: the time has come for judicial intervention.

        Given the foregoing, and given the Secretary's earlier concession that the petitioners have
no adequate alternative means to obtain the relief they seek, Secretary's Amended Resp. at 31-32,
the Court is convinced that issuance of a writ is warranted in this case to ensure that the class
members receive timely pre-certification review of their appealed cases so that any necessary
further development may occur or certification may proceed. See Cheney, 542 U.S. at 380-81;
Kelley, 26 Vet. App. at 186-92.

                                            B. Remedy

       Having determined that the delays experienced by the class awaiting pre-certification
review are unreasonable, the Court must now determine what relief is appropriate to remedy that



                                                 17
classwide harm. Although the petitioners initially asked the Court to order the Secretary to certify
all class members' cases to the Board within 60 days of granting their petition, Pet. at 2, that prayer
for relief is somewhat inconsistent with the modified class that the Court ultimately certified. See
supra pt. IV.F. The Court will order the Secretary to conduct pre-certification review of all cases
that fit within the class definition, and for each class member, within 120 days after the date of this
order, either (1) certify his or her case, or (2) affirmatively initiate any development or adjudication
activities necessary for certification or resolution at the RO. We believe that this remedy properly
balances the class members' interest in having their Substantive Appeals expeditiously processed
with VA's statutory duty to assist the class members in substantiating their appealed claims.

        We recognize that the Secretary will likely have to reorganize his adjudication priorities
and allocate additional resources to the ROs to comply with this Court order. Ordinarily, the Court
affords the Secretary great deference in how he chooses to run the day-to-day operations of the
agency. But extraordinary circumstances call for extraordinary measures, and the Secretary's
longstanding failure to remedy the unreasonable delays in accomplishing pre-certification review,
resulting in claimants waiting in line for years with no action being taken by VA, has compelled
the Court's intervention in this case. See United States v. Black, 128 U.S. 40, 48 (1888) (explaining
that a court should "not interfere by mandamus with the executive officers of the government in
the exercise of their ordinary official duties, even where those duties require an interpretation of
the law, the court having no appellate power for that purpose," but holding that, "when [executive
officers of the government] refuse to act in a case at all, . . . a mandamus may be issued to compel
them").

                                C. The Petitioners' Other Arguments

        Given this disposition, the Court need not address the petitioners' argument that the class
was denied due process of law under the Fifth Amendment by being subjected to the
aforementioned delays while awaiting pre-certification review. See Martin, 891 F.3d at 1349-50.
Nor are we required to address the petitioners' alternative statutory argument that such delays
violated section 7107(a)(1) because that argument could not result in a greater remedy for the class.
See Mahl v. Principi, 15 Vet. App. 37, 38 (2001).

                                        VI. CONCLUSION

       Upon consideration of the foregoing, it is

       ORDERED that the class proposed by the petitioners is modified consistent with this
decision. It is further

        ORDERED that, pursuant to Rule 23(c)(1), the following class is certified for purposes of
this petition: All VA benefits claimants who filed a Substantive Appeal at least 18 months or more
prior to the date of this order and who are waiting for VA to initiate pre-certification review of
their cases. It is further

         ORDERED that, pursuant to Rule 23(g), petitioners' counsel is appointed as class counsel.
It is further



                                                  18
         ORDERED that the petition is granted in part. The Secretary shall conduct pre-
certification review of all cases that fit within the class definition, and for each class member,
within 120 days after the date of this order, either (1) certify his or her case, or (2) affirmatively
initiate development or adjudication activities necessary for certification or resolution at the RO.
It is further

        ORDERED that, within 60 days of the date of this order, the Secretary file with the Court
a status update, which includes (1) the names and VA claims numbers for all members of the class;
(2) the number of cases in the class that are still awaiting pre-certification review; (3) the number
of cases in the class that have been processed in compliance with this order—i.e., certified or
afforded additional development and/or adjudication by the RO following pre-certification review;
and (3) any other information the Secretary deems relevant to his compliance with the Court order.
The Court may subsequently order further status updates as necessary. See FED. R. CIV. P. 23(d).

DATED: June 13, 2019                                                   PER CURIAM.

        PIETSCH, Judge, dissenting: I respectfully dissent from the majority's opinion pertaining
to both class certification and granting the petition on the merits.

        Although the Federal Circuit held that this Court has the authority to certify a class or
otherwise aggregate claims, I still question whether we should exercise that authority. Monk, 855
F.3d at 1320-21. In refusing to entertain class actions, the Court previously noted that a class action
would be "highly unmanageable" and, in the context of appeals, unnecessary given the binding
effect of the Court's precedential decisions. See Harrison v. Derwinski, 1 Vet. App. 438, 438-39
(1991) (en banc order). I remain convinced that certifying and managing a class at an appellate
Court will be troublesome. I am particularly concerned about trying to manage a class action where
the Court has still not adopted any rules to govern how a class, once certified, will proceed or be
administered at the Court. Although the Court has stated we will use Rule 23 as a guide for
deciding requests for class certification, the Court has not determined how a class will be overseen.
Without some procedures in place, I am deeply concerned with the majority's decision to certify a
class.

        As to the commonality of the class being certified, the majority noted that in Monk, a
plurality of this Court held that the proposed class in that case lacked commonality where there
was not a "common question for the petitioners' and putative class members' cause of the delay."
30 Vet. App. at 181. The majority here simply modifies the class to avoid the commonality
problems that derailed class certification in Monk. In doing so, the majority focuses on the outcome
of the case, modifying the class so it will be successful on the merits. Indeed, the majority states
the concurrent resolution of the request for class certification and the underlying merits of the
petition favors modification. While I agree with the majority that a class certification analysis
under Rule 23(a) involves overlap with the merits, I do not agree with the notion that the class
should be modified so that it will be successful on the merits. I see no reason why the class
certification analysis under Rule 23(a) should be different simply because the Court is also
deciding the merits of the petition. It seems to me that the majority has unnecessarily created a
"chicken or egg" situation; in other words, it is difficult to tell whether the class certification



                                                  19
decision or the merits determination comes first. Absent a request for modification of the class by
the petitioners, in my view, it appears the majority made a determination on the merits and certified
a class based on that determination. I note that, at oral argument, petitioners were strongly against
modification. When faced with several opportunities to modify the class, petitioners' counsel
refused. Oral Argument at 5:30, 14:34. Although counsel ultimately acquiesced when asked
whether petitioners would rather lose their case than modify the class, on rebuttal, counsel again
argued against modification. Compare id. at 15:30 to 20:36 with 1:14:56.

         The proposed class in this case suffers many of the same commonality flaws that were
present in Monk. 30 Vet. App. at 178-79. As described by the majority, the process of certifying an
appeal to the Board is not as simple as filing out a form. Many times, including in the cases of
some of the named petitioners, additional development must be completed before an appeal may
be certified to the Board. The myriad of reasons for the delays involved in cases pending more
than two years from the time of filing a Substantive Appeal to the case being certified to the Board
counsels against commonality. See Monk, 30 Vet. App. at 178 (finding it is impossible to determine
whether VA's delay in adjudicating claims is reasonable without knowing the reason for the delay).
By modifying the class, the majority seems to skip the commonality analysis, instead modifying
the class so that commonality exists. In doing so, the majority conducts almost no analysis, noting
the Secretary's concession that a modified class would meet the commonality requirement and
stating that, even without that concession, the majority would find commonality, but not explaining
why.

        As to the merits of the petition, I agree with most of the majority's analysis concerning the
reasonableness of the time the Secretary takes to begin the pre-certification review after a claimant
has filed a Substantive Appeal. The delay involved in the cases of the modified class members for
VA to even pick up a claimant's file to begin pre-certification review is inexcusable. Where I differ
from the majority is with respect to TRAC factors two and four. See TRAC, 750 F.2d at 80. Those
factors consider where Congress has provided a timetable or other indication of the speed with
which it expects the agency to proceed in the enabling statute and the effect of expediting delayed
action on agency activities of a competing priority.

       As the majority states, Congress has chosen not to impose a timeline on VA for certifying
appeals to the Board. My disagreement with the majority is only as to how much weight this factor
deserves. As to the fourth TRAC factor, the Secretary has recognized the delays associated with
legacy appeals and is taking action to resolve these delays. To me, this factor, along with the second
TRAC factor, are the deciding factors in this case.

        At oral argument, the Secretary detailed the steps VA has taken to work legacy appeals,
noting that the oldest cases are being worked on first. The Secretary has recognized that these cases
have been allowed to linger for far too long and has put in place a plan to address them. At this
point, it seems to be nothing more than an empty gesture for the Court to insert itself into the
Secretary's process in dealing with these appeals. Because VA is addressing this problem, I do not
see any reason to inject ourselves into the process without some indication that the Secretary's
current plan has failed. Here, not only is the majority ordering the Secretary to act on these cases
within a much shorter time frame than VA had planned and budgeted, the Court is simultaneously




                                                 20
certifying the Court's first class action as part of its decision. I fear there will be some confusion
and delay as both the Court and the Secretary deal with a class action.

        Because VA is aware of the delay associated with these legacy appeals and is actively
working on them, I would allow the Secretary to complete what he has started. If, at some point in
the future, it becomes clear that the Secretary's plan for working on these appeals is insufficient,
then I would consider getting involved. Until that time, I would let the Secretary run his agency.




                                                 21